TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00140-CR
                                      NO. 03-19-00141-CR


                                    Randall Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
                   NOS. D-1-DC-17-302456 & D-1-DC-17-302457
            THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate

record and file a pro se response, and supplied appellant with a form motion for pro se access to

the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

Appellant has timely filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide
written verification to this Court of the date and manner in which the appellate record was

provided, on or before January 21, 2020. See id. at 321.

              It is ordered on January 8, 2020.



Before Justices Goodwin, Kelly, and Smith

Do Not Publish




                                                  2